Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                             Part 2 of 2 Page 1 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                             Part 2 of 2 Page 2 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                             Part 2 of 2 Page 3 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                             Part 2 of 2 Page 4 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                             Part 2 of 2 Page 5 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                             Part 2 of 2 Page 6 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                             Part 2 of 2 Page 7 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                             Part 2 of 2 Page 8 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                             Part 2 of 2 Page 9 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 10 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 11 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 12 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 13 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 14 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 15 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 16 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 17 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 18 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 19 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 20 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 21 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 22 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 23 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 24 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 25 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 26 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 27 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 28 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 29 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 30 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 31 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 32 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 33 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 34 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 35 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 36 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 37 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 38 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 39 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 40 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 41 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 42 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 43 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 44 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 45 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 46 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 47 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 48 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 49 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 50 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 51 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 52 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 53 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 54 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 55 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 56 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 57 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 58 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 59 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 60 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 61 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 62 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 63 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 64 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 65 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 66 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 67 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 68 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 69 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 70 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 71 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 72 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 73 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 74 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 75 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 76 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 77 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 78 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 79 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 80 of 81
Case 8:17-ap-01068-MW   Doc 58-1 Filed 04/15/19 Entered 04/16/19 10:15:41   Desc
                            Part 2 of 2 Page 81 of 81
